Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election provisionally, with traverse, of Group I, claims 1-7 in the reply filed on November 02nd, 2022 is acknowledged. The traversal is on the ground(s) that “the restriction is inapplicable and requests the restriction would be withdrawn”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 09/07/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given ((A) a combination as claimed (Group II) does not require the details of the subcombination as separately claimed (Group I and III); and (B) the subcombination has separate utility (e.g. a high-k dielectric material as recited in based claim 1 of Group I and source/drain region as recited in based claim 15 of Group III)) (see MPEP § 806.05(d)); and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. Non-elected inventions of Group II and III, claims 8-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-7 as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 09th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 04/09/2021 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ching (US 2016/0043225, hereinafter as Ching ‘225) in view of Lin (US 2019/0103304, hereinafter as Lin ‘304).
Regarding Claim 1, Ching ‘225 teaches a device, comprising: 
a plurality of semiconductor fins (Fig. 12A, (310); [0022]) extending from a substrate (312); 
a plurality of dummy fins, each dummy fin of the plurality of dummy fins being disposed between a respective pair of adjacent semiconductor fins of the plurality of semiconductor fins, wherein each dummy fin comprises a respective inner portion (Fig. 12A, (120); [0033]) and a respective outer portion (118; [0017]) encapsulating the respective inner portion, wherein each respective inner portion comprises SiO2, and wherein each respective outer portion comprises a high-k dielectric material; and a plurality of shallow trench isolation (STI) regions (122; [0030]) on the substrate, each dummy fin of the plurality of dummy fins being over a corresponding STI region of the plurality of STI regions.  
Thus, Ching ‘225 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a high-k dielectric material”.
However, Lin ‘304 teaches a high-k dielectric material (see para. [0024] and [0052]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ching ‘225 by having a high-k material in order
to anchor dummy gate stacks not formed on semiconductor fins and/or reduce source/drain bridging during source/drain epitaxial growth processes (see para. [0016]) as suggested by Lin ‘304).

Regarding Claim 2, Lin ‘304 teaches a gate stack (Fig. 16A, (94/92); [0052]) over a first semiconductor fin of the plurality of semiconductor fins and a first dummy fin of the plurality of dummy fins, wherein the gate stack comprises a portion disposed between a sidewall of the first semiconductor fin (52) and a sidewall of the first dummy fin (58/60).  

Regarding Claim 3, Lin ‘304 teaches the gate stack comprises a gate electrode (94) and a gate dielectric layer (92), wherein the gate dielectric layer is disposed along sidewalls and a top surface of the first semiconductor fin (52), along sidewalls and a top surface of the first dummy fin (58/60), and along a top surface of a first STI region (56; [0023]) between the first semiconductor fin and the first dummy fin.  

Regarding Claim 4, Lin ‘304 teaches the gate dielectric layer (92; see para. [0052]) 
Thus, Ching ‘225 and Lin ‘304 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a same high-k dielectric material as each respective outer portion of each dummy fin of the plurality of dummy fins”.  
However, it has been held to be within the general skill of a worker in the art to select a high-k dielectric material such that the gate dielectric layer has a same high-k dielectric material as each respective outer portion of each dummy fin of the plurality of dummy fins on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the gate dielectric layer has the same high-k dielectric material as each respective outer portion of each dummy fin of the plurality of dummy fins when this allows a good flow with the other steps in the fabrication process.

Regarding Claim 5, Lin ‘304 teaches a first dummy fin of the plurality of dummy fins has an outer width measured between outer surfaces of sidewalls of the first dummy fin, wherein the first dummy fin has an inner width measured between sidewalls of a respective inner portion of the first dummy fin (see Fig. 12A).
Thus, Ching ‘225 and Lin ‘304 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a ratio of the inner width to the outer width is in a range of 1:50 to 20:1”.  
However, it has been held to be within the general skill of a worker in the art to select a ratio of the inner width to the outer width is in a range of 1:50 to 20:1 on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a ratio of the inner width to the outer width is in a range of 1:50 to 20:1 when this allows a good flow with the other steps in the fabrication process.

Regarding Claim 6, Lin ‘304 teaches a first dummy fin (58/60) of the plurality of dummy fins has a first height measured between a surface level with a top surface of the plurality of STI regions and a top surface of the first dummy fin, wherein a first STI region (122) of the plurality of STI regions, the first dummy fin being on the first STI region, has a first thickness measured between a bottom surface of the first dummy fin and a bottom surface of the first STI region.
Thus, Ching ‘225 and Lin ‘304 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a ratio of the first thickness to the first height is in a range of 1:2 to 40:1”.  
However, it has been held to be within the general skill of a worker in the art to select a ratio of the first thickness to the first height is in a range of 1:2 to 40:1 on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a ratio of the first thickness to the first height is in a range of 1:2 to 40:1 when this allows a good flow with the other steps in the fabrication process.

Regarding Claim 7, Lin ‘304 teaches a first semiconductor fin (52) of the plurality of semiconductor fins has a fin height measured between a top surface of the first semiconductor fin and a top surface of the substrate (50), the first semiconductor fin has a width measured between opposite sidewalls of the first semiconductor fin. 
Thus, Ching ‘225 and Lin ‘304 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a ratio of the fin height to the width is in a range of 5:1 to 25:1”.  
However, it has been held to be within the general skill of a worker in the art to select a ratio of the fin height to the width is in a range of 5:1 to 25:1 on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a ratio of the fin height to the width is in a range of 5:1 to 25:1 when this allows a good flow with the other steps in the fabrication process.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Ching et al. (US 2019/0067417 A1)			
Huang et al. (US 2019/0035786 A1)
Colinge et al. (US 2017/0221717 A1)		
Zhou (US 2017/0125305 A1)
Xu et al. (US 2010/0072553 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829